Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On May 3, 2021, Applicant amended claims 1-5, 9, 11-17 and canceled claims 18-20.
From the office action mailed February 2, 2021, the 101, 112, and 103 rejections are overcome by amendment.
New in this office action are 112 rejections necessitated by amendment and an indication of allowable subject matter.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-5 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim 1 step (b) and claim 13 second page top recite a "safety period defined as a minimum recommended duration of continuous operation of at least one of the fuel cell and the electrochemical unit for preventing the at least one of the fuel cell and the electrochemical unit from becoming damaged" (emphases added).  

This recitation makes the scopes of claims 1 and 13 so unclear that the examiner is not able to tell whether the prior art reads on the claims.
Applicant could overcome this rejection by (a) amending claims 1 and 13 to recite a range of times or (b) deleting the definition.
Claims 2-5 and 8-12 are rejected as depending on claim 1.
(Claim 7 is not rejected under 112(b) because claim 7 clarifies the duration of the safety period.)
Claims 14-17 are rejected as depending on claim 13.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 now requires receiving stability data during a period of 1 minute to 10 minutes, comparing the power balance to one of two thresholds, and, depending on whether the data predict a that the power balance will increase or decrease at the end of the 1- to 10 minutes, either sending power to the electrochemical unit or activating the fuel cell.
As explained in the office action mailed February 2, 2021, the prior art which best approaches the claimed invention is the combination of Munier et al. (US 9692235 B2) and further in view of Hierl et al. (US 20190067945 Al) and Markowz et al. (US 20140324243 Al).  None of these references teaches this combination with the other limitations of claim 7, nor does the related prior art suggest modifying the references to arrive at the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 20070042245 A1) teaches that when a fuel cell unit is connected to an information processing apparatus, the abrupt power source shutoff causes serious damage to the fuel cell unit ([0090] top).
Hayashida (US 20120232706 A1) relates to a hybrid energy system (title) and teaches reducing damage to a power grid by predicting a time period in which the amount of reverse power will peak and operating a different electric load in the predicted time period ([0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 10 a.m. - 6 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.